J-S79009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

KEITH BLAKE

                            Appellant                    No. 2846 EDA 2013


      Appeal from the Judgment of Sentence entered September 13, 2013,
             In the Court of Common Pleas of Philadelphia County,
              Criminal Division, at No(s): CP-51-CR-0010458-2012
                          and CP-51-CR-0010459-2012


BEFORE: ALLEN, OLSON, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                            FILED DECEMBER 05, 2014

        Keith Blake (“Appellant”) appeals from the judgment of sentence

imposed after he pled guilty to two counts of attempted murder and two

counts of possession of an instrument of crime.1

        The pertinent facts may be summarized as follows: On June 20, 2012,

at approximately 12:50 p.m., the victim, Margo Pelegrin, was parking her

car on the 2400 block of Pine Street in Philadelphia, with her 20-month-old

son in the back seat. N.T., 7/12/13, at 13. As Ms. Pelegrin exited her car,

Appellant walked toward her and stood beside her car. Ms. Pelegrin saw a

large knife in Appellant’s hand, and when she began to scream Appellant

instructed her to be quiet.         Id.    Ms. Pelegrin continued screaming, and
____________________________________________


1
    18 Pa.C.S.A. § 2502, 901 and 907(a).



* Retired Senior Judge assigned to Superior Court.
J-S79009-14



Appellant attempted to stab her. Id. at 13-14. Ms. Pelegrin reached out to

deflect the knife, sustaining a wound to her left hand.      Id.   Bystanders

observing the incident intervened and Appellant fled.   Id.    Police officers

who were standing at 24th and Pine Street saw Appellant running and

attempted to stop him and take him into custody. Id. A struggle ensued,

during which Officer Girardo was struck in the head with the knife.       Id.

Appellant was eventually subdued. Officer Girardo was taken to Hahnemann

Hospital where he received eleven staples in his head. Id.

      Appellant was arrested and charged with, inter alia, attempted murder

and possession of an instrument of crime at Docket No. 10458-2012, and

attempted murder and possession of an instrument of crime at Docket No.

10459-2012. On July 12, 2013, Appellant entered an open plea of guilty to

two counts of attempted murder and two counts of possessing an instrument

of crime.

      A sentencing hearing commenced on September 13, 2013, at the

conclusion of which the trial court sentenced Appellant at Docket No. 10458-

2012 to 14½ to 29 years of imprisonment for attempted murder and a

concurrent 5 to 10 years of imprisonment for possession of an instrument of

crime, and at Docket No. 10459-2012, 10 to 20 years of imprisonment for

attempted murder and a consecutive 2½ to 5 years for possession of an

instrument of crime. The sentences at Docket Nos. 10458 and 10459 were

imposed consecutive to each other for an aggregate sentence of 27 to 54

years of imprisonment.

                                   -2-
J-S79009-14



      Appellant filed a post-sentence motion on September 16, 2013, which

the trial court denied following a hearing on September 23, 2013.          This

appeal followed.    Both Appellant and the trial court have complied with

Pa.R.A.P. 1925.

      Appellant raises the following issues for our review:

      1.    Was the sentencing court’s sentence excessive?

      2.    Was the sentencing court’s denial of Appellant’s timely
            filed Motion to Reconsider improper?

Appellant’s Brief at 4.

      Appellant’s issues are interrelated.   Therefore, we will address them

together.   Appellant argues that his sentence was excessive because the

sentencing court ignored the sentencing factors outlined in 42 Pa.C.S.A. §

9721(b), and improperly focused solely on the seriousness of the offense

without considering any of the mitigating evidence, in particular Appellant’s

lengthy drug history and his mental health. Appellant’s Brief at 9-16. For

this reason, Appellant argues that the trial court should have granted his

motion for reconsideration. Id.

      Appellant raises a challenge to the discretionary aspects of his

sentence.   Such a claim is not appealable as of right.       Rather, Appellant

must petition for allowance of appeal pursuant to 42 Pa.C.S.A. § 9781.

Commonwealth v. Hanson, 856 A.2d 1254, 1257 (Pa. Super. 2004).

            Before we reach the merits of this [issue], we must engage
      in a four part analysis to determine: (1) whether the appeal is
      timely; (2) whether Appellant preserved his issue; (3) whether


                                     -3-
J-S79009-14


      Appellant's brief includes a concise statement of the reasons
      relied upon for allowance of appeal with respect to the
      discretionary aspects of sentence; and (4) whether the concise
      statement raises a substantial question that the sentence is
      appropriate under the sentencing code. The third and fourth of
      these requirements arise because Appellant's attack on his
      sentence is not an appeal as of right. Rather, he must petition
      this Court, in his concise statement of reasons, to grant
      consideration of his appeal on the grounds that there is a
      substantial question. Finally, if the appeal satisfies each of these
      four requirements, we will then proceed to decide the
      substantive merits of the case.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (citations

omitted).

      Appellant has preserved his claim by filing a post-sentence motion and

timely notice of appeal. Although Appellant has failed to include in his brief

a concise statement pursuant to Pa.R.A.P. 2119(f), the Commonwealth has

not filed a timely responsive brief, and absent any objection by the

Commonwealth to the lack of a Pa.R.A.P. 2119(f) statement, we decline to

find waiver. See Commonwealth v. Stewart, 867 A.2d 589 (Pa. Super.

2005) (declining to find waiver of sentencing claim due to lack of Pa.R.A.P.

2119(f) statement where Commonwealth did not object).            Therefore, we

proceed to determine whether Appellant has raised a substantial question for

our review.

      Appellant argues that in imposing its sentence, the trial court

neglected to consider the sentencing factors outlined in § 9721(b) of the

Sentencing Code. Appellant’s Brief at 16. “[A]rguments that the sentencing

court failed to consider the factors proffered in 42 Pa.C.S. § 9721 do[]

                                     -4-
J-S79009-14


present a substantial question whereas a statement that the court failed to

consider facts of record, though necessarily encompassing the factors of §

9721, has been rejected.” Commonwealth v. Buterbaugh, 91 A.3d 1247,

1266 (Pa. Super. 2014) quoting Commonwealth v. Dodge, 77 A.3d 1263,

1272 n. 8 (Pa. Super. 2013). Appellant’s assertion that he trial court failed

to consider the §9721(b) sentencing factors raises a substantial question

and we will therefore address Appellant’s discretionary claim.

      Our standard of review is as follows:

            Sentencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. An abuse of
      discretion is more than just an error in judgment and, on appeal,
      the trial court will not be found to have abused its discretion
      unless the record discloses that the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill-will.

            More specifically, 42 Pa.C.S.A. § 9721(b) offers the
      following guidance to the trial court's sentencing determination:

            [T]he sentence imposed should call for confinement
            that is consistent with the protection of the public,
            the gravity of the offense as it relates to the impact
            on the life of the victim and on the community, and
            the rehabilitative needs of the defendant.

      42 Pa.C.S.A. § 9721(b).

            Furthermore, Section 9781(c) specifically defines three
      instances in which the appellate courts should vacate a sentence
      and remand: (1) the sentencing court applied the guidelines
      erroneously; (2) the sentence falls within the guidelines, but is
      “clearly unreasonable” based on the circumstances of the case;
      and (3) the sentence falls outside of the guidelines and is
      “unreasonable.” 42 Pa.C.S. § 9781(c). Under 42 Pa.C.S. §
      9781(d), the appellate courts must review the record and


                                    -5-
J-S79009-14


      consider the nature and circumstances of the offense, the
      sentencing court's observations of the defendant, the findings
      that formed the basis of the sentence, and the sentencing
      guidelines. The ... weighing of factors under 42 Pa.C.S. §
      9721(b) [is] exclusively for the sentencing court, and an
      appellate court could not substitute its own weighing of those
      factors. The primary consideration, therefore, is whether the
      court imposed an individualized sentence, and whether the
      sentence was nonetheless unreasonable for sentences falling
      outside the guidelines, or clearly unreasonable for sentences
      falling within the guidelines, pursuant to 42 Pa.C.S. § 9781(c).

Commonwealth v. Bricker, 41 A.3d 872, 875-876 (Pa. Super. 2012)

(citations omitted).

      Here, at the sentencing hearing, the trial court heard statements from

Appellant’s counsel who recounted Appellant’s age, family circumstances,

mental health conditions, substance abuse problems, and criminal history.

N.T., 9/13/13, at 4-10.      The trial court additionally heard from the

Commonwealth, who detailed Appellant’s criminal history, including eight

prior convictions, and repeated violations of probation and parole, and

recommended a sentence of 14 to 54 years of imprisonment. Id. at 11-16,

19-25. The trial court also heard a statement from the victim, Ms. Pelegrin,

who testified to the detrimental impact of the crime on her quality of life.

Id. at 16-19. The trial court then heard a statement from Appellant, who

recounted his substance abuse and mental health problems, and expressed

his remorse.   Id. at 27.   The trial court, which had the benefit of a pre-

sentence investigation report (PSI) and a mental health evaluation, then

provided the following reasons for its sentence on the record:


                                    -6-
J-S79009-14


     [T]he guidelines do require me to do certain things. Number 1,
     to acknowledge any kind of mitigation that is brought forth by
     defense counsel.     One being a plea of guilt which shows
     admission and a prima facie desire to in some way be
     accountable.

           Number 2, the mental health issue[s] here which are not
     insignificant.  A lot of times there is nobody here.        When
     somebody is being sentenced, nobody. At least there is family
     and there are some probation reports that are favorable as far
     as [Appellant’s] probation from the time he was doing that.

           Unfortunately the case we have here, the violence is so
     wanton. I looked at the facts of the case and I’m amazed that
     Ms. Pelegrin could survive as much as she has as she gave us
     her rendition of what it’s like since. And the officer survived,
     Girardo is back on duty...

           But like I said, the violence is so wanton. In my place I try
     to look at the past reports that have been offered by the
     Commonwealth. You look for anything on the report that would
     have shown us sometime hopefully in 1986 that this man was
     having such problems. And we always look for any excuse to
     show us what can we do to predict not just criminal activity in
     the future, but this kind of wanton violence.

            The only reason that this is not a homicide case with
     possibly two victims is just blind luck that two people were not
     killed. That’s the kind of violence we are talking about. When
     we talk about violence like that there’s nothing for me to say in
     regard to mitigation. Like, at this point there’s nothing I can do.

          I can give the Commonwealth some credit because they
     could have asked for more jail time in this case.          The
     Commonwealth has openly recognized the mitigating factors you
     hear of in this case.     And I give them credit for the
     recommendation that was given since the man did plead guilty.

            Because I will tell you the numbers I would have had in
     mind for a case like this and not out of retribution, not out of
     vengeance, but I’m also a resident. Rather than being someone
     whose job it is to oversee the case, I live in this town and I also
     live in Philadelphia.


                                    -7-
J-S79009-14


            This kind of wanton violence is just plain scary.

                                     ***

            [The trial court] is required to consider the particular
      offense and the circumstances surrounding it as well as the
      character for the defendant. The [trial court] considered the
      enumerated factors, as well as sentencing guidelines which we
      have done. In addition, the [trial court] must protect the
      public[,] [the] gravity of offenses committed as is relates to the
      impact and the life of victims and upon the community, as well
      as rehabilitative needs of the defendant.

N.T., 9/13/13, at 27-30.

      Upon review, we discern no abuse of discretion. We conclude that the

trial court, after considering the pre-sentence investigation report and the

guidelines, placed adequate reasons on the record for its sentence. Contrary

to Appellant’s assertions, the trial court appropriately took into account the

requisite sentencing factors, including the severity and impact of the crime

on the victims and the public, Appellant’s age and significant mental health

problems, his expressions of remorse, his criminal history, his family

circumstances, and the fact that he had pled guilty.       Although Appellant

argues that the trial court should have afforded greater consideration to the

mitigating factors, “[the] weighing of factors under 42 Pa.C.S. § 9721(b) [is]

exclusively for the sentencing court, and an appellate court could not

substitute its own weighing of those factors.” Bricker, 41 A.3d at 876. We

conclude that the record supports the trial court's reasoning and that its

decision comports with the applicable law.       The trial court appropriately

considered all of the evidence presented at the sentencing hearing to impose

                                     -8-
J-S79009-14


an individualized sentence that neither exceeded the guidelines, nor fell

outside of the statutory limits, and which was not clearly unreasonable. Id.

     For the foregoing reasons, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2014




                                    -9-